Citation Nr: 1013173	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's service-connected hemorrhoids have been large 
and recurrent, and manifested by pain and bleeding.

CONCLUSION OF LAW

A rating of 10 percent, but no higher, is warranted for 
hemorrhoids. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code (DC) 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hemorrhoids are rated as noncompensable under 
DC 7336. Under this diagnostic code provision, hemorrhoids 
that are mild or moderate warrant a noncompensable 
disability rating. A 10 percent disability rating is 
warranted when there is evidence of hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  For the maximum 20 
percent disability rating to be assigned, the evidence must 
show persistent bleeding and secondary anemia, or fissures.

At a March 2008 VA examination, the Veteran reported that he 
had been prescribed Hydrocortisone rectal cream which he 
used twice a day, and Hydrocortisone rectal suppositories 
that he used every other day, for his hemorrhoids. Although 
he indicated that he achieved good results from this 
treatment, he stated that he continued to experience pain 
and blood on the tissue. Upon examination, the VA examiner 
noted a large internal hemorrhoid.  No fecal leakage was 
noted, nor were obvious signs of bleeding, thrombus or 
fissures. VA outpatient treatment records indicate continued 
use of over-the-counter medications for his hemorrhoids. 

The Veteran indicated in his July 2008 substantive appeal 
that he had pain, mostly at night, associated with his 
service-connected hemorrhoids.  He stated that he had to 
change his underclothes most nights because of bleeding and 
odor issues. He further reported that he had to change the 
sheets on his bed and wash them everyday.  In a subsequent 
October 2008 statement, the Veteran continued to report 
recurrent pain, and that he frequently had to change his 
sleeping clothes and bed sheets because of blood spots. 

Following a careful review of the evidence, the Board finds 
that medical evidence and reported history indicate that the 
Veteran's hemorrhoids are manifested by recurrent pain and 
bleeding. The March 2008 VA examination report confirmed 
that the Veteran had a large hemorrhoid, although there were 
no obvious signs of blood at that time. 

As the foregoing evidence revealed evidence of hemorrhoids 
that are large, and hemorrhoids with frequent recurrences, 
the Board finds that the evidence supports a 10 percent 
disability rating for hemorrhoids. In determining that a 10 
percent disability rating is warranted, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine 
has been applied.

While a 10 percent disability rating is appropriate for the 
manifestations of the Veteran's hemorrhoids, a disability 
rating in excess of that amount is not warranted. Indeed, 
the evidence has not shown persistent bleeding coupled with 
secondary anemia or fissures for which a 20 percent 
disability rating would have been warranted under Diagnostic 
Code 7336.  Moreover, there are no other relevant diagnostic 
code provisions for consideration. For example, there is no 
showing of impaired sphincter control, or stricture of the 
rectum or anus, such as to warrant evaluation under 
Diagnostic Codes 7332 or 7333, respectively.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran reported at his March 2008 VA 
examination that he had retired as a postal worker because 
of a back injury.  He indicated that his hemorrhoids did not 
impact his employment or restrict him from doing his chores 
at home.  Further, he denied being incapacitated a year 
leading up to his examination, because of his hemorrhoids. 

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2008, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish 
an effective date for the disability on appeal by 
correspondence dated in March 2006.  

Based on the above, the notice deficiencies do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to 
notify.

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in March 2008. Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 10 percent, but no more, for hemorrhoids is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


